ACCEPTED
                                                                           01-15-00726-CR
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     10/21/2015 3:34:59 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                    NO. 01-15-00726-CR

             IN THE FIRST COURT OF APPEALS
                     HOUSTON, TEXAS                       FILED IN
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
                                                   10/21/2015 3:34:59 PM
               KENTRELL MAURICE BUTLER             CHRISTOPHER A. PRINE
                                                            Clerk
                                                 Appellant,
                             V.


                     STATE OF TEXAS,

                                                 Appellee.

ON APPEAL FROM THE 180TH DISTRICT COURT, HARRIS COUNTY,
          TEXAS TRIAL COURT CAUSE NO. 1390406



     APPELANT’S FIRST MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANT’S BRIEF


                  THE CLOUD LAW FIRM
                       Carvana Cloud
                   Texas Bar No. 24048544
                850 W. Little York Rd., Ste. B
                    Houston, Texas 77091
                  Telephone: 832-230-4210
                     Fax: 832-230-4684

                    Counsel for Appellant




                              1
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, KENTRELL

MAURICE BUTLER, files this Appellant’s First Motion to Extend Time to File

Appellant’s Brief.


1.       The Appellant was convicted in the 180th District Court of Harris County, Texas,

the Honorable Catherine Evans presiding, on August 14, 2015 of the offense of

Aggravated Robbery with a Deadly Weapon in Cause Number 1390406, styled State of

Texas v. Kentrell Maurice Butler. The jury assessed against Appellant a punishment of

fourteen (14) years in the Texas Department of Corrections.


2.       Appellant’s opening brief is currently due on November 13, 2015.


3.       Pursuant to Rule 10.5 (b) of the Texas Rules of Appellate Procedure, counsel for

Appellant requests a 60-day extension of time to file its brief, making the brief due on

January 15, 2016. This is the first request for extension of time to file the opening brief.

4.       Counsel for Appellant relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the requested

extension:

        Counsel for Appellant, Carvana Cloud, has been preparing additional appellate

         briefs in other cases, and it has been impossible to reach this case for study and

         analysis and preparation of the Brief for Appellant.

        The undersigned counsel has been was appointed by the Court to represent the

         Appellant one month after her father died and due to personal reasons regarding


                                               2
       her bereavement, needs additional time to meet with Appellant and familiarize

       herself with the record and legal issues in the case in order to prepare Appellant’s

       opening brief.

5.     Counsel for Appellant seeks this extension of time to be able to prepare a succinct

brief to aid this Court in its analysis of the issues presented. Additionally, the court

reporter’s record was filed on October 13, 2015. This request is not sought for delay but

so that justice may be done.

6.     All facts recited in this motion are within the personal knowledge of the counsel

signing this motion; therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                PRAYER FOR RELIEF


       For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant Brief and extend the Deadline

for Filing the Appellant Brief up to and including January 13, 2016.


                                                     Respectfully submitted,
                                             _____/s/ Carvana Hicks Cloud__________


                                                     CARVANA CLOUD


                                                     Counsel for Appellant




                                             3
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Appellant’s Motion for Extension
of Time was served by electronic service and the electronic transmission was reported as
complete on this 21st day of October 2015 upon the following person: Alan Curry at
curry_alan@dao.hctx.net.

Date: October 21, 2015



                                            _____/s/ Carvana Hicks Cloud__________


                                            CARVANA CLOUD
                                            TEXAS BAR NO. 24048544
                                            850 W. LITTLE YORK RD, STE. B
                                            HOUSTON, TEXAS 77091
                                            TEL: 832-230-4210
                                            FAX: 832-230-4684
                                            carvana@cloudlawfirm.net




                                           4